     Case 2:19-cv-00103-JAM-DB Document 29 Filed 12/23/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
11    SCOTT JOHNSON,                               Case No. 2:19‐CV‐00103‐JAM‐DB

12              Plaintiff,
                                                   ORDER TO EXTEND DATE FOR FILING
13      v.                                         DISMISSAL

14
      ALHAMBRA & O ASSOCIATES, a
15    California General Partnership; CHANG
      HAAN; and Does 1‐10,
16
                Defendants.
17
18
19
             Having read the stipulation of the parties, and for good cause shown, the
20
     Court hereby GRANTS the request. The deadline to file a Stipulation for Dismissal
21
     shall be extended up to and including to January 21, 2021.
22
23
24   IT IS SO ORDERED.

25
     Dated: December 22, 2020                     /s/ John A. Mendez
26
                                                  THE HONORABLE JOHN A. MENDEZ
27
                                                  UNITED STATES DISTRICT COURT JUDGE
28




                                              1

     Order                                                             2:19‐CV‐00103‐JAM‐DB
